

116 S4286 RS: Research Investment to Spark the Economy Act
U.S. Senate
2020-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 639116th CONGRESS2d SessionS. 4286[Report No. 116–332]IN THE SENATE OF THE UNITED STATESJuly 22, 2020Mr. Markey (for himself, Mr. Tillis, Mr. Peters, Mr. Gardner, Ms. Warren, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 15, 2020Reported by Mr. Wicker, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo authorize appropriations for offsetting the costs related to reductions in research productivity resulting from the coronavirus pandemic.1.Short titleThis Act may be cited as the Research Investment to Spark the Economy Act or the RISE Act.2.FindingsCongress finds the following:(1)Agencies provided Federal research grantees flexibility during the pandemic to support graduate students, postdocs, principal investigators, and technical support staff.(2)Agencies will need to provide current Federal research grants extensions to cover time lost in research labs and in the field that will impact the completion of that agency’s research missions and priorities. Additionally, agencies allowed federally funded labs to donate necessary equipment, like personal protective equipment among others, to support hospitals and first responders, which will need to be re-purchased and will create additional expenses to Federal contracts.(3)The need to ensure the United States sustains the critical human infrastructure that un­der­girds the United States research enterprise, which has created a longstanding government-university partnership which has made America the global leader in innovation, strengthening the health of our Nation’s citizens, economy, and national security.(4)While the Federal Government has made significant investments in new research to address COVID–19, existing research has been slowed down or stopped due to COVID–19 modified operations of campuses and laboratories.(5)Given the modified operations of many university-based and national laboratories due to the pandemic, Congress is concerned that the people who comprise the research workforce—graduate students, postdocs, principal investigators, and technical support staff—and the future health and strength of the United States research enterprise and manufacturing and technology economies, among others, are at risk.(6)While our Nation’s research capacity has demonstrated it can absorb shocks and pivot to address immediate national threats, the scale of this pandemic is still growing and unprecedented in duration and impact.(7)Without funding, future innovations in areas such as quantum, artificial intelligence, robotics, computing, 5G, space exploration, digital agriculture, cancer, and aging will be forestalled while the agencies are forced to use future appropriations for new research, meant to create new knowledge leading to the next generation of discoveries, to cover existing grants. The Nation must innovate to launch the next 50 years of unparalleled economic leadership and be prepared for any future pandemics.(8)Therefore, Congress believes it is vital that the Federal Government take measures to help relieve the strain agencies will be forced to face and sustain the strength of our Nation’s ability to remain a global leader in an increasingly competitive global research environment, as other countries continue to make disproportionately large investments in key research areas.3.DefinitionsIn this Act:(1)Federal science agencyThe term Federal science agency means any agency (as defined in section 551 of title 5, United States Code) with at least $50,000,000 in basic and applied research obligations in fiscal year 2020.(2)Research institutionThe term research institution means an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) or a nonprofit entity that conducts federally funded research.(3)National laboratoryThe term National laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).4.Use of funds(a)Allowable usesA Federal science agency may use funds authorized under this Act to—(1)provide supplemental funding to extend the duration of a grant to a research institution or National laboratory that was awarded prior to the date of enactment of this Act, or to expand the purposes of such a grant in order to—(A)enable a graduate student or post-doctoral researcher to complete work that was disrupted by COVID–19;(B)enable a principal investigator to complete work that was disrupted by COVID–19;(C)extend the training of a graduate student or the employment of a post-doctoral researcher on an ongoing research project for up to 2 years because of the disruption of the job market due to COVID–19;(D)allow for the use of laboratory animals, reagents, equipment, or other items required for research funded by a grant that was awarded prior to the date of enactment of this Act, but need to be replaced, refurbished, or otherwise made usable after disruption because of COVID–19;(E)reconfigure laboratories, restart equipment and disrupted research, and other activities necessary to safely resume on-site research activities in laboratories that were temporarily closed or redirected to COVID–19 response; and(F)facilitate other competitively awarded research and training activities that have been disrupted by COVID–19;(2)provide supplemental funding through existing competitively awarded cooperative agreements and contracts to cover the increased costs of construction of scientific facilities and equipment that have been delayed because of COVID–19; and(3)award grants and cooperative agreements to institutions of higher education to conduct research on the behavioral, social, or economic effects of COVID–19 and the responses to the disease, or on the effectiveness of such responses.(b)AwardsEach Federal science agency authorized to receive funds under this Act shall develop procedures to award such funds and shall award such funds as rapidly as possible.(c)TimingFunds authorized under this Act shall be awarded during fiscal years 2020 and 2021 and funds so awarded shall remain available for expenditure for up to 2 years.5.RegulationsUntil such time as a research institution has determined it can safely reopen a research laboratory funded by a Federal science agency, such agency shall continue to interpret regulations in a manner consistent with—(1)the memorandum issued by the Office of Management and Budget on March 19, 2020, entitled Administrative Relief for Recipients and Applicants of Federal Financial Assistance Directly Impacted by the Novel Coronavirus (COVID–19) due to Loss of Operations; and(2)the memorandum issued by the Office of Management and Budget on March 19, 2020, entitled Managing Federal Contract Performance Issues Associated with the Novel Coronavirus (COVID–19).6.Authorizations of appropriations(a)Department of AgricultureThere is authorized to be appropriated to the Department of Agriculture for fiscal year 2020—(1)$300,000,000 to fund activities under section 4; and(2)$80,000,000 to carry out cooperative extension and education programs in response to exigent circumstances created by the COVID–19 pandemic.(b)Department of CommerceThere is authorized to be appropriated $650,000,000 to the Department of Commerce for fiscal year 2020 to fund activities under section 4 of this Act, of which at least $350,000,000 shall be for use by the National Oceanic and Atmospheric Administration and at least $300,000,000 shall be for the National Institute of Standards and Technology.(c)Department of DefenseThere is authorized to be appropriated $3,000,000,000 to the Department of Defense for fiscal year 2020 to fund activities under section 4.(d)Department of EducationThere is authorized to be appropriated $200,000,000 to the Department of Education for fiscal year 2020 to fund activities under section 4 for the Institute for Education Sciences.(e)Department of EnergyThere is authorized to be appropriated $5,000,000,000 to the Department of Energy for fiscal year 2020 to fund activities under section 4, of which at least $3,000,000,000 shall be for use by the Office of Science, at least $900,000,000 shall be for Energy Efficiency and Renewable Energy, at least $450,000,000 shall be for Nuclear Energy, at least $300,000,000 shall be for Fossil Research and Development, at least $150,000,000 shall be for ARPA–E, and at least $100,000,000 shall be for the Office of Electricity.(f)Department of InteriorThere is authorized to be appropriated $300,000,000 to the Department of Interior for fiscal year 2020 to fund activities under section 4 for the United States Geological Survey.(g)Department of Health and Human ServicesThere is authorized to be appropriated $10,000,000,000 to the Department of Health and Human Services for fiscal year 2020 to fund activities under section 4 for the National Institutes of Health.(h)NASAThere is authorized to be appropriated $2,000,000,000 to the National Aeronautics and Space Administration for fiscal year 2020 to fund activities under section 4.(i)National Science FoundationThere is authorized to be appropriated $3,000,000,000 to the National Science Foundation for fiscal year 2020 to fund activities under section 4.(j)Environmental Protection AgencyThere is authorized to be appropriated $200,000,000 to the Environmental Protection Agency for fiscal year 2020 to fund activities under section 4.1.Short titleThis Act may be cited as the Research Investment to Spark the Economy Act of 2020 or the RISE Act of 2020.2.FindingsCongress finds the following:(1)Federal agencies have provided Federal research awardees flexibility during the Coronavirus Disease 2019 (COVID–19) pandemic to support graduate and undergraduate students, post-doctoral students, principal investigators, and administrative and technical support staff.(2)Federal agencies may need to provide current Federal research awardees extensions to cover time lost in awardee facilities and in the field that will affect the completion of that agencies' research missions and priorities. Additionally, agencies have allowed federally funded laboratories to donate necessary equipment, such as personal protective equipment, to support hospitals and first responders, which may need to be repurchased and will create additional expenses under Federal contracts, grants, and cooperative agreements.(3)The United States needs to sustain the critical human infrastructure that undergirds the United States research enterprise, which has created a longstanding government-university partnership, that has made the United States the global leader in innovation, strengthening the health of citizens of the United States, the economy of the United States, and national security.(4)While the Federal Government has made significant investments in new biomedical research to address COVID–19, existing research has been slowed down or stopped due to COVID–19-modified operations of campuses and laboratories.(5)Given the modified operations of many university-based and national laboratories due to the pandemic, Congress is concerned that the people who comprise the research workforce (for example, graduate and undergraduate students, post-doctoral students, principal investigators, and administrative and technical support staff) and the future health and strength of the United States research enterprise and manufacturing and technology economies, among others, are at risk.(6)While the research capacity of the United States has demonstrated that it can absorb shocks and pivot to address immediate national threats, the scale of the COVID–19 pandemic is still growing and unprecedented in duration and effect.(7)Without additional funding, future innovations in areas such as quantum, artificial intelligence, robotics, computing, advanced wireless, space exploration, digital agriculture, earth system observation and prediction, health, and science, technology, engineering, and mathematics education infrastructure will be forestalled as agencies are forced to use future appropriations intended for new research to cover existing awards. The United States must innovate to launch the next 50 years of unparalleled economic leadership and be prepared for any future pandemics.(8)It is vital that the Federal Government take measures to help relieve the strain that Federal agencies will be forced to face and sustain the strength of the ability of the United States to remain a global leader in an increasingly competitive global research environment, as other countries continue to make disproportionately large investments in key research areas.3.Award and modification of grants, cooperative agreements and other financial assistance for institutions of higher education, Research Laboratories, and other research institutions to address matters relating to disruption caused by COVID–19(a)DefinitionsIn this section:(1)AwardThe term award includes a grant, cooperative agreement, or other financial assistance.(2)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to the Coronavirus Disease 2019 (COVID–19).(3)Research institutionThe term research institution means the following:(A)An institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))). (B)A Tribal College or University (as defined in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c)).(C)A nonprofit entity that conducts Federally funded research. (4)Research laboratoryThe term Research Laboratory means the following:(A)A National Laboratory (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)).(B)A Federally-Funded Research and Development Center for purposes of section 35.017 of title 48, Code of Federal Regulations. (b)Authority(1)In generalEach officer specified in paragraph (2) may exercise the authorities described in paragraph (3).(2)OfficersThe officers specified in this paragraph are as follows:(A)The Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration and the Director of the National Institute of Standards and Technology.(B)The Secretary of Agriculture.(C)The Secretary of Defense.(D)The Secretary of Education.(E)The Secretary of Energy, acting for the Department of Energy (with respect to Energy Efficiency and Renewable Energy, Nuclear Energy, and Fossil Research and Development) and through the Office of Science, the Advanced Research Projects Agency–Energy (ARPA–E), and the Office of Electricity.(F)The Secretary of Interior, acting through the Director of the United States Geological Survey.(G)The Secretary of Health, acting through the Director of the National Institutes of Health.(H)The Secretary of Transportation.(I)The Administrator of the National Aeronautics and Space Administration.(J)The Administrator of the Environmental Protection Agency. (K)The Director of the National Science Foundation.(3)AuthoritiesThe officers specified in paragraph (1) may—(A)provide supplemental funding to extend the duration of an award disrupted because of the COVID–19 public health emergency to a research institution, Research Laboratory, or individual that was awarded before the date of the enactment of this Act, or to expand the purposes of such an award, in order to— (i)enable a post-secondary student or post-doctoral researcher to complete work;(ii)enable research scientists, technical staff, research associates, and principal investigators to complete work;(iii)extend the training of a post-secondary student, or the employment of a post-doctoral researcher. on an ongoing research project for up to 2 years because of the disruption of the job market;(iv)create research opportunities for up to 2 years for graduate students and post-doctoral researchers;(v)replace, refurbish, or otherwise make usable laboratory animals, reagents, equipment, or other items required for research;(vi)facilitate other research (including field work), training, and ongoing construction activities, including at institutions that are disproportionately affected by the COVID–19 public health emergency (such as minority-serving institutions and 2-year institutions of higher education); (vii)enable experimental field campaigns and maintenance of field infrastructure, including through replacement of disrupted experimental data to enable completion of impacted research; (viii)support training in online course delivery and virtual research experiences that will improve quality and access needed to continue undergraduate, graduate, and post-doctoral training; (B)issue awards to research institutions, Research Laboratories, or other individuals to conduct research on the effects of the Coronavirus Disease 2019 and future potential pandemics, on the effects and effectiveness of responses to such diseases, and on improving the prediction of the possible courses of such pandemics; and(C)provide flexibility on an award for funds made available to an agency, by any prior or subsequent Act, by modifying the terms and conditions of the award with a research institution, Research Laboratory, or individual due to facility closures or other limitations during the COVID–19 public health emergency. (4)ModificationsThe modifications authorized by paragraph (3)(C) include, but are not limited to—(A)the provision of supplemental funding to extend the duration of the award concerned; or(B)flexibility on the allowable expenses under such award. (c)ProceduresThe officers specified in subsection (b)(2) shall each establish procedures to carry out subsection (b).(d)Expedited awardsAwards under subsection (b) shall be issued as expeditiously as possible.(e)Authorizations of appropriations(1)Department of Commerce There is authorized to be appropriated for fiscal year 2021 for the Department of Commerce, $450,000,000 to carry out subsection (b), of which—(A)$300,000,000 shall be for use by the National Oceanic and Atmospheric Administration; and (B)$150,000,000 shall be for use by the National Institute of Standards and Technology.(2)Department of AgricultureThere is authorized to be appropriated for fiscal year 2021 for the Department of Agriculture, $380,000,000 to carry out subsection (b). (3)Department of DefenseThere is authorized to be appropriated for fiscal year 2021 for the Department of Defense, $3,000,000,000 to carry out subsection (b).(4)Department of EducationThere is authorized to be appropriated for fiscal year 2021 for the Department of Education, $200,000,000 to carry out subsection (b), which shall be for use by the Institute for Education Sciences.(5)Department of EnergyThere is authorized to be appropriated for fiscal year 2021 for the Department of Energy, $5,000,000,000 to carry out subsection (b), of which—(A)not less than $3,000,000,000 shall be for use by the Office of Science;(B)not less than $900,000,000 shall be for Energy Efficiency and Renewable Energy;(C)not less than $450,000,000 shall be for Nuclear Energy;(D)not less than $300,000,000 shall be for Fossil Research and Development;(E)not less than $150,000,000 shall be for use by the Advanced Research Projects Agency–Energy; and(F)not less than $100,000,000 shall be for use by the Office of Electricity.(6)Department of InteriorThere is authorized to be appropriated for fiscal year 2021 for the Department of Interior, $300,000,000 to carry out subsection (b), which shall be for use by the United States Geological Survey.(7)Department of Health and Human ServicesThere is authorized to be appropriated for fiscal year 2021 for the Department of Health and Human Services, $10,000,000,000 to carry out subsection (b), which shall be for use by the National Institutes of Health. (8)Department of TransportationThere is authorized to be appropriated for fiscal year 2021 for the Department of Transportation, $300,000,000 to carry out subsection (b), of which not less than $130,000,000 shall be for use by the Federal Aviation Administration.(9)National aeronautics and Space AdministrationThere is authorized to be appropriated for fiscal year 2021 for the National Aeronautics and Space Administration, $2,000,000,000 to carry out subsection (b).(10)Environmental Protection AgencyThere is authorized to be appropriated for fiscal year 2021 for the Environmental Protection Agency, $200,000,000 to carry out subsection (b). (11)National Science FoundationThere is authorized to be appropriated for fiscal year 2021 for the National Science Foundation, $3,000,000,000 to carry out subsection (b).(12)Availability of funds for administration(A)In generalAmounts authorized to be appropriated by this subsection may be used for the payment of indirect costs of Federal awards under subsection (b), up to the limit otherwise allowable by law and subject to the requirements of part 200 of title 2, Code of Federal Regulations.(B)LimitationNot more than 5 percent of each of the amounts appropriated pursuant to this subsection may be used for administration of awards under subsection (b). (13)Duration of availabilityAmounts authorized to be appropriated by this subsection shall be available for the purposes described in this subsection through fiscal year 2021. December 15, 2020Reported with an amendment